DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  it is requested to change the spelling of “silicium” to “silicon”; it is also recommended to change the spelling of “aluminium” to “aluminum”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-24 of copending Application No. 16/225,684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application, also, claims an effect pigment based on an Al2O3 flake which comprises and Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide 2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment. Additionally, all of the claims of the present Application stand rejected over Double Patenting in view of the cited claims of the copending Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 67-91 of copending Application No. 15/438,901 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application, also, claims an effect pigment based on an Al2O3 flake which comprises and Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide mixture wherein the ratio of the amount by weight of Al2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment. Additionally, all of the claims of the present Application stand rejected over Double Patenting in view of the cited claims of the copending Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 799 398 to Suzuki et al. (hereinafter Suzuki). 

With respect to claim 1, Suzuki teaches effect pigments based on Al2O3 flakes which are coated with one or more layers of a metal oxide and/or a metal oxide mixture (Suzuki, abstract and [0037]-[0047]) wherein the amount by weight of Al2O3 flakes is 40-prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

With respect to claim 2, Suzuki teaches effect pigments comprising alumina flakes having one or more metal oxide coating (Suzuki, [0037]-[0047]).

With respect to claim 3, Suzuki teaches doping alumina flake with dopants such as TiO2, ZrO2, SiO2, In2O3, SnOz, ZnO and combination thereof (Suzuki, [0033]).

With respect to claim 4, Suzuki teaches that the amount of dopant in the alumina flake is 0.01-5 wt% (Suzku, [0033]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 5, as noted above, Suzuki teaches doping alumina flake with materials such as TiO2, ZnO and a number of other metal oxides or combinations thereof (Suzuki, [0033]).

With respect to claim 6, Suzuki teaches that Al2O3 flakes have a thickness of less than 500 nm, preferably 130-400 nm, and in particular 150-350 nm (Suzuki, [0024]). MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Suzuki teaches Al2O3 flakes have a standard deviation of thickness distribution of less than 80, preferably 5-60, and in particular 10-50 (Suzuki, [0021]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Suzuki teaches Al2O3 flakes coated with different metal oxides and or mixed metal oxides which are elaborately disclosed in paragraph [0046], and would read on most of the claimed embodiments as claimed in claim 8. Some examples, as disclosed by Suzuki, are alumina flake coated with TiO2, or 2/Fe2O3, Fe2O3, TiO2 and Fe2O3, TiO2 and Fe2O3, or others (see Suzuki, [0046] for more details/examples).

With respect to claims 9 and 10, as noted above, Suzuki teaches embodiments in which alumina flake is coated with titanium dioxide, which could be of rutile or anatase modifications (Suzuki, [0047]).

With respect to claim 11, Suzuki teaches that the effect pigments comprise a post-coating or post- treatment, i.e. protective layer, to increase the light, water and weather stability of the pigment and simplifies its handling as well as improving its dispersibility and compatibility in user media (Suzuki, [0056]).

With respect to claim 18, Suzuki, teaches the use of their effect pigments in paints, automotive coatings, industrial coatings, printing inks and cosmetics, and for preparation of gravure printing, and for laser marking of paper and plastics, and more formulations (Suzuki, [0058] and [0068]). 

With respect to claim 19, it is reasonable to expect that the amount of pigment in a formulation depends on, at least, the end use application as well as the color intensity expected from the formulation. It should be noted that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, 
Therefore, obtaining the optimum or workable range of the concentration of the pigment in a formulation, such as an amount of 0.01-95 wt% as claimed, is expected to depend on the end use application and the color and color intensity expected of the formulation, considering the fact that according to MPEP 2144.05 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 20, the combination of Suzuki in view of Duschek and further in view of Kaupp is taken to render claim 20 obvious; this is in particular because most formulations comprising pigment comprises water, rheological additives, surfactants, and/or solvents, and/or other components claimed in claim 20, depending on the end use application. Nevertheless, it is important to note that Suzuki teaches the use of their pigment in printing inks and coating compositions which can be water-based or solvent-based (Suzuki, [0058] and [0067]-[0068]); thus, the presence of, at least, either water or solvent would be inevitable in, at least, some of the formulations disclosed by Suzuki.

With respect to claim 21, Suzuki teaches a specific embodiment in which the pigment would have a silver color (Suzuki, [0080], Example 1.3); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 60:40 to 80:20, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 22, Suzuki teaches a specific embodiment in which the pigment would have a bluish color (Suzuki, [0082], Example 1.4); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [(0049]). These disclosure on the concentration of the alumina flake and the coating would result in a ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 60:40, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 23, Suzuki teaches a specific embodiment in which the pigment would have a red color (Suzuki, [0078], Example 1.2); additionally, as noted above, Suzuki teaches that the amount by weight of Al2O3 flakes is 40-90 wt% and the amount of the coating is 10-60 wt% based on the total pigment (Suzuki, [0049]). These disclosure on the concentration of the alumina flake and the coating would result ina ratio of about 0.66 to 9 which has overlapping with the claimed ratios of 35:65 to 65:35, and overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of U.S. Patent No. 5,472,491 to Duschek et al. (hereinafter Duschek). 

With respect to claim 12, Suzuki discloses the presence of a post- coating comprising Al2O3 or ZrO2 or mixtures thereof, and discloses that the use of organic post-coatings such as silanes is also possible (Suzuki, [0056]). Thus, Suzuki renders the use of “at least one metal oxides selected from silicon, aluminum or zirconium or mixtures thereof and an organic compound” obvious. The use of a combination of organic silanes and aluminum and zirconium oxides in the post-coating of Suzuki is taken to be well within the scope of a skilled artisan considering the fact that according In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Although Suzuki teaches the use of metal oxides such as a mixture of aluminum oxide and zirconium oxide as well as organic silanes in the post-coating, Suzuki does not expressly and/or literally teach that the post-coating or protective layer comprises at least one rare earth metal oxide.
Duschek teaches a pearlescent pigment having a top layer to provide excellent weathering resistance to the pigment (Duschek, abstract, column 2, lines 9- 13). Duschek teaches that the pigment is based on platelet shaped substrates having metal oxide coatings thereon, which is also coated with a top layer, wherein the top layer comprising silicon dioxide and a further metal oxide which can be aluminum oxide, cerium (Ill) oxide and zirconium oxide as well as a coupling reagent (Duschek, column 2, line 57 to column 4, line 52). Duschek teaches that the object of their invention is to provide pearlescent pigment having excellent weathering resistance (Duschek, column 2, lines 9-11). Duschek discloses that the concentrations of the components within the top layer (i.e. protective layer) are 1-3 wt% SiO2, 2-12 wt% coupling agents such as organofunctional silanes, metal acid esters, zirconium aluminates, and 1-5 wt% of other metal oxides such as cerium (Ill) oxide (i.e. claimed rare earth metal oxide), aluminum oxide, and zirconium oxide.


With respect to claim 13, the combination of Suzuki in view of Duschek renders claim 13 obvious in light of the fact that Suzuki discloses the use of silane coupling agents and Duschek discloses the use of coupling agents such as, at least, organofunctional silanes (Duschek, abstract, column 2, line 66 to column 4, line 6). In fact, Duschek, specifically, discloses that the choice of the coupling agent controls the matching of the pigment in various water-borne surface-coating systems (Duschek, column 4, lines 4-6). 

With respect to claim 14, as detailed out above in the rejection of claim 12, the combination of Suzuki in view of Duschek renders the addition/use of cerium oxide in a top layer or protective layer obvious, and cerium oxide is a known rare earth metal oxide. 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Duschek, and additionally in view of U.S. Patent Application Publication No. 2009/0249979 to Kaupp et al. (hereinafter Kaupp).

With respect to claim 15, the combination of Suzuki in view of Duschek renders the use of a combination of an organic coupling agent, a rare earth metal oxide such as cerium oxide, as well as a mixture of silicon oxide, aluminum oxide, and/or zirconium oxide in a post-coating, top-layer, or protective layer obvious. 
Although the Duschek teaches a combination of aluminum oxide, zirconium oxide, and cerium oxide in an amount of 1-5 wt% obvious (Duschek, column 2, lines 51-61), the combination of Suzuki in view of Duschek does not disclose the specific amount of cerium oxide in the top layer or protective layer of the effect pigment/pearlescent pigment. 
Kaupp, drawn to pearlescent pigments based on flake form substrates of materials such as alumina, wherein the substrate has additional metal oxide coating, discloses the use of cerium oxide in protective layer as a known and very effective agent in protective layers to suppress the photochemicalactivity of TiO2 (Kaupp, abstract, [0174], [0187]-[0188]). Kaupp additionally, discloses an amount of 0.05-3 wt%, more preferably 0.2-0.7 wt% of cerium oxide and/or hydrated cerium oxide and/or cerium hydroxide (Kaupp, [0170]), but also teaches that the specific proportion of cerium oxide and/or cerium hydroxide depends on the specific surface area of the pearlescent pigment and on the layer thickness of the TiO2 layer in the pigment (Kaupp, [0171]). Kaupp discloses that one of the aim of said invention is to improve the weather 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suzuki in view of Duschek in order to include cerium oxide in amount which would have, at least, overlapping with the claimed range of less than or equal to 2 wt% as that taught by Kaupp, into the post-coating or protective layer the combination of Suzuki in view of Duschek motivated by the fact that not only the use of cerium oxide in post-coating, top layer, or protective layer has been known in the art as that shown and taught by Duschek, but also motivated by the fact that incorporation of cerium oxide in an amount of ≤ 2 wt% such as an amount of 0.05-3wt%, or preferably 0.2-0.7 wt%, as those taught by Kaupp, has been known depending on the surface area of the pearlescent pigment and the thickness of TiO2 layer in the pigment especially considering the fact that that cerium oxide has been known to be an effective agent to suppress the photochemicalactivity of TiO2. Therefore, based on the teachings of Kaupp on the benefits of using cerium oxide and the teaching on what factors control its concentration, it would have been obvious to a person of ordinary skill in the art, before the effective filing date, to have optimized the concentration of cerium oxide in the post-coating or protective layer of Suzuki through routine experimentation based on the surface area of the pigment and the thickness of the TiO2 layer, which correlate with the 2, in the pigment. Further motivation would be the fact that according to MPEP 2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 17, the combination of Suzuki in view of Duschek in view of Kaupp is taken to render a thickness of 0.5-10 nm for the protective layer obvious; this is because the concentrations of the components within the protective layer depends on the fineness of the pigment, its surface area, and the presence and thickness/thinness of TiO2 layer as those taught by Kaupp (Kaupp, [0014] and [0167]-[0174]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the thickness of the protective layer or post-coating of Suzuki, based on the amounts of the components used in the protective layer as that taught by Kaupp, to have obtained a thickness within the claimed range of 0.5-10 nm or one which would have overlapping with the claimed range of 0.5-10 nm, and further motivated by the fact according to MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if it overcomes the double patenting rejections presented above.
 	The following is a statement of reasons for the indication of allowable subject matter: the prior art do not disclose or suggest the cumulative limitations of either claim 16; the prior art do not disclose or suggest “The effect pigment according to claim 12, wherein the protective layer contains 0.2-2 wt% of at least one rear earth metal oxide, 0.2-2 wt% of SiO2, 0.2-4 wt% of Al2O3 and/or ZrO2 and 1-10 wt% of the organic compound”. Although the combination of Suzuki in view of Duschek in view of Kaupp is taken to render the claimed concentrations for Ce2O3 and SiO2 and organic coupling agent obvious especially in light of the fact that Kaupp specifically discloses on why to control the concentrations of Ce2O3, SiO2, and coupling agent (Kaupp, [0014], [0170]-[0174]), and Duschek discloses the contributing factor to the choice of coupling agent (Duschek, column 4, lines 4-7), there is no motivation disclosed in the prior art on why one of ordinary skill in the art would be motivated to modify/control the concentration of Al2O3 and/or ZrO2 in a protective layer, where cerium oxide and silicon oxide and organic compound in the claimed amounts are present as well. It is important to note that the combination of references, in particular, the primary reference Suzuki, teaches the presence and use of Al2O3 and/or ZrO2; however, upon further consideration of the references, it was concluded that the combination of references does not render claimed concentrations of these two metal oxides in the protective coating layer obvious, and it is for this reason that the claim is found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2011/0226161 to Shumacher et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731